UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-549



In Re: WILLIE JAMES MURPHY, JR., a/k/a Jerry
Robinson,

                                                          Petitioner.



        On Petition for Writ of Mandamus. (CR-91-277-2)


Submitted:   July 25, 1996                 Decided:   August 12, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Willie James Murphy, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie James Murphy filed this petition for a writ of mandamus

asking the court to compel the district court to grant his Motion

to Have the DEA/Government Reveal the Procedures Used in Testing

Substances Seized from Defendant and Supply Sample for Chemical

Analysis. However, mandamus is not a substitute for appeal. In re
United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Murphy

could have challenged the district court's order by way of an ap-

peal. Therefore, although we grant leave to proceed in forma pau-

peris, we deny the petition for writ of mandamus. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2